Opinion by
Mb. Justice Fell,
The Act of May 1, 1876, P. L. 68, was .passed to carry into effect the provisions of section 12 of article 3 of the constitution in relation to public printing. The method provided by the act, so far as it need be considered in this case, is briefly this : every four years the secretary of the commonwealth receives proposals for executing the public printing, and allots the printing to the lowest bidder; the governor appoints a superintendent of public printing, whose duty it is to receive and take charge of all reports made by heads of departments to the governor, and to have them printed, and to arrange and supervise the printing of all matter ordered by the legislature to be printed. The superintendent of public printing is the head of a department, and he has the entire supervision of the work done by the public printer, who is a contractor merely. He is given the power, if the public printer fails in any respect to comply with the terms of his contract, to employ another printer to do the work, and to charge the excess of cost to the contractor.
The 20th section of the act provides that no printing, except *481laws, journals of the houses, the volumes of legislative and executive departments and the reports of the heads of executive departments, shall be printed by the public printer unless previously ordered or authorized in writing by the superintendent of public printing, and that no book shall be published at the expense of the state, or additional copies of any book be furnished by the public printer, unless by virtue of express authority of law. The executive and the heads of departments are permitted to exercise a reasonable discretion as to the style of printing ordered, and the superintendent of public printing is directed to receive no order for printing “unless the same shall be in writing and signed by the executive or the head of the proper department; the order shall contain a particular description of the work and material, and the provisions of this act shall embrace the chief clerk of the senate and house of representatives. ’
In 1896 two officers of the department of agriculture, Dr Pearson, state veterinarian, and Dr. Warren, economic zoologist, prepared a pamphlet known as Bulletin No. 17, relating to “ The Diseases and Enemies of Poultry.” Thirty-five hundred copies of this pamphlet were printed at the expense of the state and issued by the department of agriculture. The edition was soon exhausted, and there were numerous demands for additional copies. In transmitting the bulletin it was stated that the state zoologist had in the course of preparation additional matter, and in a few months would be able to prepare a report which would “ show the true life history of the birds and mammals of which, at the present time, so many diverse opinions are entertained.” Attention was called to the fact that the value of poultry and eggs annually produced in the state amounts to $22,000,000, and that the loss to the industry by disease and predatory animals amounts to $2,500,000 annually, and that there was a widespread demand for information on the subjects treated of in the bulletin; and it was stated that if authority were given to prepare documents on different topics of natural history they would be “ embellished with numerous illustrations.”
With this knowledge and these recommendations' before it, the legislature, with the approval of the governor, directed the printing of 15,000 copies of Bulletin No. 17, with such additional matter and changes as the author might deem neces*482sary, the form of the resolution being : “ Resolved, (if the senate concur) that there shall be printed at the earliest possible date, in pamphlet form, fifteen thousand copies of Bulletin No. 17 of the Department of Agriculture, entitled, ‘The Diseases and Enemies of Poultry,’ with such additional matter and changes as the authors may deem necessary to more fully explain this important subject,” etc.
On the 12th of April, 1897, the state printer received from the superintendent of public printing the following order:
“You will furnish the following for the use of the agricultural department, and charge the same to the commonwealth in the general account for public printing and binding.
“ Thomas Robinson,
“Superintendent Public Printing and Binding.”
“ As per resolution approved March 9,1897, relating to Bulletin No. 17 on Diseases and Enemies of Poultry, etc. Make type pages smaller and double lead as directed; special cover, and illustrated as directed by the authors.”
In pursuance of this order 15,000 copies of the bulletin were printed. The changes and additional matter enlarged the original publication from 128 to 866 pages, and the reprint contains 103 additional illustrations. It is not disputed that the work was properly done, or that the prices charged are in strict conformity with the contract. The mandamus was refused on the ground that no order for the printing had been given to the superintendent of public printing, either by the chief clerks of the two houses, as required when printing is done for the senate or the house of representatives, or by the secretary of agriculture, as required when printing is done for that department, and that of this fact the printer had knowledge. The ground for imputing knowledge to the public printer that the superintendent of public printing had not been properly authorized to issue the order of April 12 is that on April 6, six days before the date of that order, an order for the printing of the bulletin signed by Dr. Pearson and Dr. Warren, had been sent him. He did not act on this order, but took or sent it to the department of public printing and received tbe proper order, on which he did act, from the head of that department. The decision is based wholly upon the facts that the order of April 6, *483signed by Drs. Pearson and Warren, did not comply with the act of 1876, and that the relator knew, or must be held to have known, that the paper was thus defective.
There is no evidence that the relator knew on what order the superintendent of printing acted in directing him to print the bulletin. We have the bare facts that the relator received the order signed by Drs. Pearson and Warren; that, as it was an order from a department with which he had no relation, and which was not authorized to order him to do any printing, he declined to act upon it; that he sent the order to the department of public printing, and in the regular course of business received from that department an order which was in all respects regular and complete, and under which he did the work. In these facts we find no ground for the conclusion that the relator knew, or must be held to have known, that the order which he received from the department of printing was founded on a defective order from another department. As before stated, the public printer is a contractor, subject to the direction of the superintendent of printing, and bound by his contract to obey the orders of that officer. He cannot be held to the knowledge that a state officer, the head of a department authorized to order him to do certain work, has himself been properly authorized by another department to issue the order, and he is under no duty to inquire. In such matters there must be a beginning and an end to responsibility. His duty was that of obedience to the orders of the superintendent of public printing in all matters provided for by his contract. The fact that he received the order from Drs. Pearson and Warren, and sent it to the department of printing, is not ground for the assumption that he knew that that department had acted .on a defective order in issuing an order to him. The presumption is in favor of the regularity of official conduct, and he might well have assumed that the superintendent of public printing had procured, as he should have done, an order signed by the superintendent of agriculture before directing the work to be done.
If there had been fraud or collusion the case would be different, but there is not the slightest evidence or even suggestion of either. The only irregularity was that the order to the department of printing was not signed by the chief of the department of agriculture, but by his subordinates. Of this fact we *484do not find that the relator had actual knowledge, or that there is ground for imputing knowledge to him. The legislature ordered the printing to be done. It was done in a satisfactory-manner, and apparently, as far as the relator was concerned, in the regular and orderly course of business. The commonwealth got what it had ordered. If the cost was unduly increased, it was because unlimited discretion was given to the authors to make changes and additions. The consequences of such loose' and inconsiderate legislation should rest where they belong, and not be visited upon a contractor who appears to have acted faithfully.
The decree is reversed with costs, and it is ordered that a peremptory mandamus be issued.